DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 34, 35, 23-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims , 1, 28, 32, 33, 40-41 of U.S. Patent No. 11000310 in view of Giovannoli (US 20050283141). Although the claims at issue are not identical, they are not patentably distinct from each other because claims Patent 11000310 1, 28, 32, 33, 40-41 recites all of the limitations set forth in claims 1, 34, 35, 23-26 (See chart below), except for determining histological factors at a target site of a subject and determining parameters of fractional resection based on the histological factors in claim 1. Giovannoli discloses a method comprising: determining histological factors at a target site of a subject (patch of skin to be reduced is selected, lines of least skin tension, paragraph 0055); determining parameters of a fractional resection based on the histological factors (determining how to orient the surgical punch array, paragraph 0055). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the method recited in claim 1 of Patent 11000310 to determine histological factors at a target site of a subject (patch of skin to be reduced is selected, lines of least skin tension, paragraph 0055) and determining parameters of a fractional resection based on the histological factors (determining how to orient the surgical punch array, paragraph 0055), in order to identify and accurately treat the desired target site. 
Instant Application
1, 34, 35, 
23-26, 
30
Patent 
11000310
1, 28, 40-41
1, 28, 32, 33
1, 40


Claims 1, 2, 7, 9, 10, 14, 16, 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7-9, 11, 14, 15, 18, 21, 22, 52, 53 of U.S. Patent No. 10716924 in view of Giovannoli (US 20050283141). Although the claims at issue are not identical, they are not patentably distinct from each other because claims Patent 10716924 claims 1, 3, 5, 7-9, 11, 14, 15, 18, 21, 22, 52, 53 recites all of the limitations set forth in claims 1, 2, 7, 9, 10, 14, 16, 22-26  (See chart below), except for determining histological factors at a target site of a subject and determining parameters of fractional resection based on the histological factors in claim 1. Giovannoli discloses a method comprising: determining histological factors at a target site of a subject (patch of skin to be reduced is selected, lines of least skin tension, paragraph 0055); determining parameters of a fractional resection based on the histological factors (determining how to orient the surgical punch array, paragraph 0055). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the method recited in claim 1 of Patent 10716924 to determine histological factors at a target site of a subject (patch of skin to be reduced is selected, lines of least skin tension, paragraph 0055) and determining parameters of a fractional resection based on the histological factors (determining how to orient the surgical punch array, paragraph 0055), in order to identify and accurately treat the desired target site. 
Instant Application
1
16
2 
14
10
23
22
23-26
7, 9
Patent 10716924
1, 21 
3, 5
7
9
11
22
8
1, 22
3, 5,14, 15, 18, 52, 53


Claims 1, 2, 7, 9, 14-20, 23, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-5, 7, 8, 13-15, 18, 24, 34, 33-44, 52, 53 of U.S. Patent No. 10368904 in view of Giovannoli (US 20050283141). Although the claims at issue are not identical, they are not patentably distinct from each other because claims Patent 10368904 claims 1, 2-5, 7, 8, 13-15, 18, 24, 34, 33-44, 52, 53 recites all of the limitations set forth in claims 1, 2, 7, 9, 14-20, 23, and 38 (See chart below), except for determining histological factors at a target site of a subject and determining parameters of fractional resection based on the histological factors in claim 1. Giovannoli discloses a method comprising: determining histological factors at a target site of a subject (patch of skin to be reduced is selected, lines of least skin tension, paragraph 0055); determining parameters of a fractional resection based on the histological factors (determining how to orient the surgical punch array, paragraph 0055). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the method recited in claim 1 of Patent 10368904 to determine histological factors at a target site of a subject (patch of skin to be reduced is selected, lines of least skin tension, paragraph 0055) and determining parameters of a fractional resection based on the histological factors (determining how to orient the surgical punch array, paragraph 0055), in order to identify and accurately treat the desired target site. 
Instant Application
1
2
23
38
7, 9, 14-20
Patent 10368904
1, 4, 7, 8 
2, 13
24
34
33-44


Claims  1, 2, 7, 9-11, 14, 22, 23, 27, 29-32, 35-37, 42-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, 6, 10, 16, 17, 23, 24, 27, 30-35, 37-46  of U.S. Patent No. 10772658 in view of Giovannoli (US 20050283141). Although the claims at issue are not identical, they are not patentably distinct from each other because claims Patent 10772658 claims 1, 5, 6, 10, 16, 17, 23, 24, 27, 30-35, 37-46 recites all of the limitations set forth in claims 1, 2, 7, 9-11, 14, 22, 23, 27, 29-32, 35-37, 42-45 (See chart below), except for determining histological factors at a target site of a subject and determining parameters of fractional resection based on the histological factors in claim 1. Giovannoli discloses a method comprising: determining histological factors at a target site of a subject (patch of skin to be reduced is selected, lines of least skin tension, paragraph 0055); determining parameters of a fractional resection based on the histological factors (determining how to orient the surgical punch array, paragraph 0055). It would have been obvious to one of ordinary skill in the art, at the time of the invention, to have modified the method recited in claim 1 of Patent 10772658 to determine histological factors at a target site of a subject (patch of skin to be reduced is selected, lines of least skin tension, paragraph 0055) and determining parameters of a fractional resection based on the histological factors (determining how to orient the surgical punch array, paragraph 0055), in order to identify and accurately treat the desired target site. 
Instant Application
1, 22
2
14, 22
10, 11
23, 27, 29, 32, 37, 42, 43
30, 31, 32, 35, 37, 47 
34
36-37
44-45
7, 9
Patent 10772658
1 
5
6, 10
16, 17
30-35
37-42
43
45
46
23, 24, 27


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10, 11, 13, 21-24, 26, 27, 34, 35, and 46, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Giovannoli (US 20050283141) in view of Bodduluri et a l(US 20120041451).
Regarding claim 1, Giovannoli discloses a method comprising: determining histological factors at a target site of a subject (patch of skin to be reduced is selected, lines of least skin tension, paragraph 0055); determining parameters of a fractional resection based on the histological factors (determining how to orient the surgical punch array, paragraph 0055), wherein the parameters include dimensionality of a fractional field (paragraph 0039, selecting dimensions and shapes), orientation of the fractional field (paragraph 0043, 0055), resection depth (paragraph 0055, determining skin thickness), and a vector of directed closure (paragraph 0055, perpendicular to the lines of least skin tension); and configuring a cannula assembly for the fractional resection (punch array 22), wherein the fractional resection includes a procedure to generate a fractional field at the target site by fractionally resecting tissue according to the parameters (paragraph 0055), wherein the fractional resection includes applying a cannula array of the cannula assembly to the target site (paragraph 0055). Giovannoli does not disclose rotating at least one cannula of the cannula array to circumferentially incise and remove a plurality of skin plugs in the fractional field. However, Bodduluri et al (hereafter Bodduluri) teaches systems and methods for harvesting skin pixels (abstract), wherein it was well known in the art at the time of the invention that rotation of needle cannulas allows for improved dissection all around a resection while minimizing damage to the incision site (paragraph 0028). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further configure the at least one cannula of the cannula array to rotate, as taught as known by Bodduluri, and further circumferentially incise in order to improve removal of a plurality of skin plugs in the fractional field while minimizing damage to the incision site. 
Regarding claim 2, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 1, wherein histological factors include at least one of skin laxity and skin thickness (paragraph 0007).
Regarding claim 3, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 1, wherein the dimensionality conforms to at least one dimension of an aesthetic deformity of the target site (paragraph 0002, 0040,  wrinkles). 
Regarding claim 4, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 3, wherein a width and a length of the fractional field is determined according to the physiological factors (paragraph 0042).
Regarding claim 5, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 4, wherein a width of the fractional field is increased in proportion to an increase in horizontal skin laxity (paragraph 0034).
Regarding claim 6, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 4, wherein a length of the fractional field is increased in proportion to an increase in vertical skin laxity (paragraph 0034).
Regarding claim 8, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 3, wherein an alignment of the fractional field corresponds to margins of the aesthetic deformity (curves to conform around mouth or eyes, paragraph 0040).
Regarding claim 10, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 3, wherein the procedure comprises selectively controlling a depth of the fractional resection based on topographic features of a convex contour deformity of the target site (paragraph 0055). 
Regarding claim 11, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 10, wherein a depth of the fractional resection is variable (paragraph 0048, adjustable). 
Regarding claim 13, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 3, wherein the directed closure comprises closure substantially in at least one of a first direction, a horizontal direction, a vertical direction, and a plurality of directions (paragraph 0040).
Regarding claim 21, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 1, wherein, when the target site includes a dependent curvilinear aesthetic deformity (paragraph 0040), the procedure comprises a horizontally aligned fractional field, and a vector of directed closure along an elongated horizontal axis of the fractional field (paragraph 0040).
Regarding claim 22, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 1, wherein, when an aesthetic deformity of the target site includes lipodystrophy, the procedure includes focal lipectomy with the fractional resection (paragraph 0004, fat and excess skin).
Regarding claim 23, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 1, wherein the removing the plurality of skin plugs includes evacuating the plurality of skin plugs from the target site using vacuum force delivered via the cannula array (paragraph 0051).
Regarding claim 24, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 1, wherein the removing a plurality of skin plugs includes selectively controlling evacuation of an amount of at least one of skin tissue and fat tissue as appropriate to the selected at least one fractional resection type (paragraph 0051, suction to help detach skin plug from subdermal tissue, selectively controlling is sufficiently broad to encompass either applying or not applying suction). 
Regarding claim 26, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 24, wherein the controlling comprises controlling the evacuation to include the skin tissue and the fat tissue (paragraph 0054, 0054, punch penetrates fat layer and suction applied paragraph 0056 to remove skin plug).
Regarding claim 27, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 1, wherein Giovannoli teaches the method includes use of a system comprising the cannula assembly (23)  configured for rotational fractional resection (RFR), wherein the cannula assembly taught by Giovannoli in view of Bodduluri includes the at least one cannula configured for rotational operation, wherein Giovannoli further teaches a depth guide configured to control an insertion depth of the at least one cannula (paragraph 0048, movement-limiting mechanism), wherein the depth guide includes a vacuum chamber configured to maintain vacuum to evacuate resected tissue generated by the RFR (paragraph 0048- 0051). 
Regarding claim 34, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 27, wherein the cannula assembly comprises a multi-scalpet array (figure 5).
Regarding claim 35, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 34, wherein the at least one cannula includes a plurality of scalpets (23), and each scalpet of the plurality of scalpets comprises a tube comprising a lumen (figure 5), and a distal end sharpened around a circumference of the tube and forming a cutting edge (24).
Regarding claim 46, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 27, wherein the at least one cannula includes a focal lipectomy cannula (Giovannoli, fat can be removed, paragraph 0004), wherein the focal lipectomy cannula includes a tube comprising a lumen (Giovannoli, 23, lumen figure 5). Bodduluri further teaches it was known to make a distal end of a cannula for skin incisions blunt around a circumference of the tube, to reduce damage to the incision site (paragraph 0028, dull distal end). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the distal end of the cannula blunt around a circumference of the tube, as taught by Bodduluri, and allow for deeper penetration through the skin layers. 
Regarding claim 47, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 46, wherein Giovannoli teaches the focal lipectomy cannula includes at least one aperture (28) positioned axially in a proximal region of the cannula adjacent the lumen (figure 5), wherein the focal lipectomy cannula is configured to pass resected tissue from a target site via the lumen and the at least one aperture (paragraph 0056, the limitation does not require the resected tissue to be passed through the aperture, merely via the aperture, such as via suction applied thereto). 
Claims 28-31, 36, 38, 39-43 are rejected under 35 U.S.C. 103 as being unpatentable over Giovannoli (US 20050283141) in view of Bodduluri et a l(US 20120041451), as applied to claims 27 and 24 above, and further in view of Tezel (US 4476864). 
Regarding claim 28, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 27, wherein a proximal end of the cannula assembly is configured to removably couple to a carrier comprising a proximal end and a distal end (33 or 26), but does not specifically teach the proximal end of the carrier is configured to removably couple to a motor of a remote console. Tezel teaches a surgical punch system for skin surfaces comprising a cannula assembly configured for rotational fractional resection, wherein the cannula assembly includes at least one cannula (11)  configured for rotational operation and a proximal end of the cannula assembly is configured to removably couple to a carrier (14, 22) comprising a proximal end and a distal end, wherein the proximal end of the carrier is configured to removably couple to a motor (12) of a remote console, and couple rotational force from the motor to the cannula assembly, wherein the at least one cannula is configured to rotate at controlled speeds around a central axis of the at least one cannula (C:3, L:65-679), wherein driven punches can generally make more incisions in a given period to reduce patient sitting time with less discomfort to the patient and fatigue to the doctor (C:1, L:30-40). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to configure the carrier in the method of Giovannoli in view of Bodduluri to further couple to a motor of a remote console to couple rotational force from the motor to the cannula assembly to rotate at controlled speeds around a central axis of the at least one cannula, as taught by Tezel, in order to allow for more incisions to be made in a given period to reduce patient sitting time with less discomfort to the patient and fatigue to the doctor. 
Regarding claim 29, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 28, wherein the remote console comprises a vacuum source (paragraph 0056, suction source) configured to couple to the vacuum chamber, wherein the vacuum source configures the cannula assembly to evacuate resected tissue of a fractional resection procedure away from a target site via the vacuum chamber (paragraph 0056).
Regarding claim 30, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 27, wherein the at least one cannula comprises at least one scalpet including a tube comprising a lumen (23, figure 5), and a distal end sharpened around a circumference of the tube and forming a cutting edge (paragraph 0042).
Regarding claim 31, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 30, wherein the at least one scalpet includes at least one aperture (opening at cutting edge 24) positioned axially in the scalpet adjacent the lumen, wherein the lumen and the at least one aperture are configured to pass the tissue.
Regarding claim 36, Giovannoli in view of Bodduluri teaches all of the limitations set forth in claim 34, but does not teach the MSA includes a drive shaft. Tezel teaches a surgical punch system for skin surfaces comprising a multi-scalpet array (11) configured for rotational fractional resection, wherein the MSA includes a drive shaft (13) coupled to a proximal region of a central scalpet of the scalpet array, wherein the drive shaft is configured to couple rotational force from a remote source (12) to the plurality of scalpets (C:3, L:65-679), wherein driven punches can generally make more incisions in a given period to reduce patient sitting time with less discomfort to the patient and fatigue to the doctor (C:1, L:30-40). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to configure MSA in the method of Giovannoli in view of Bodduluri to further include a drive shaft coupled to a motor of a remote console to couple rotational force from the motor to the cannula assembly to rotate at controlled speeds around a central axis of the at least one cannula, as taught by Tezel, in order to allow for more incisions to be made in a given period to reduce patient sitting time with less discomfort to the patient and fatigue to the doctor. 
Regarding claim 38, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 36, wherein Tezel further teaches each scalpet of the scalpet array includes a gear (64, 66) in a proximal region of the scalpet, wherein the gears of the plurality of scalpets intermesh and the plurality of scalpets operates in unison (C:5, L:59-69).
Regarding claim 39, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 38, wherein Tezel further teaches comprising a gearbox (14) configured to house the gears and the proximal region of each scalpet of the plurality of scalpets (figure 1). 
Regarding claim 40, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 38, wherein each scalpet of the plurality of scalpets includes a tube comprising a lumen, and a distal end sharpened around a circumference of the tube and forming a cutting edge (Giovannoli, 23/24, figure 5; Bodduluri, 104, 110, 112, figure 1a; Tezel, 11, 11a, figure 6).
Regarding claim 41, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 40, wherein the distal end, the lumen, and a proximal end of each scalpet of the plurality of scalpets is configured to pass resected tissue from a target site.
Regarding claim 42, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 41, wherein the vacuum chamber is configured to couple to a remote vacuum source to couple vacuum to lumens of the plurality of scalpets (paragraph 0056, suction source).
Regarding claim 43, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 42, wherein the vacuum is configured to assist removal of the resected tissue from a target site by drawing the resected tissue away from the target site via the vacuum chamber and the distal end, the lumen, and the proximal end of the plurality of scalpets (paragraph 0056, suction applied to proximal end of plurality of scalpets through aperture assists in removal of resected tissue).
Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Giovannoli (US 20050283141) in view of Bodduluri et a l(US 20120041451) in view of Tezel (US 4476864), as applied to claims 34 above, and further in view of Bellantoni, deceased et al (US 3867942). 
Regarding claim 44, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 34, but does not teach a depth slider configured to control selection of the insertion depth of the plurality of scalpets. Bellantoni teaches a motor operated multi-scalpet array for making skin pixels, wherein the device comprises a depth slider (figures 7, 8) configured to control selection of the insertion depth of the plurality of scalpets, wherein a distal end of the plurality of scalpets extends beyond a distal end of the depth slider, and a longitudinal position of the depth slider along the MSA controls the insertion depth by controlling a length of the plurality of scalpets extending beyond the distal end of the depth slider (C:4, L:56-C:5, L:1-42). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further configure the device in the method of Giovannoli in view of Bodduluri in view of Tezel further comprise a depth slider configured to control selection of the insertion depth of the plurality of scalpets, wherein a distal end of the plurality of scalpets extends beyond a distal end of the depth slider, and a longitudinal position of the depth slider along the MSA controls the insertion depth by controlling a length of the plurality of scalpets extending beyond the distal end of the depth slider, such as the one taught by Bellantoni, in order to allow the cutting elements to be able to conform to the curvature of the target site (Bellantoni, C:1, L:15-18). 
Regarding claim 45, Giovannoli in view of Bodduluri in view of Tezel in view of Bellantoni teaches all of the limitations set forth in claim 44, wherein the depth slider is coupled to a lock collar(73) configured to secure the depth slider in a selected position, wherein the lock collar is configured to slide along an external region of the MSA to control a state of the depth slider between a locked state and an unlocked state, wherein in the unlocked state the depth slider is free to be moved to a position corresponding to a selected insertion depth of the plurality of scalpets, and in the locked state the depth slider is secured in a selected position (C:4, L:56-C:5, L:1-42).
Allowable Subject Matter
Claims 7, 9, 12, 14-20, 25, 32, 33, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a terminal disclaimer is filed to overcome the Double Patenting rejections. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art (see above) discloses all of the limitations of the rejected base claims set forth above, however fail to teach or disclose the limitations set forth in claims 7, 9, 12, 14-20, 25, 32, 33, and 37, since a reconstruction of the method recited in these claims would be gleaned from impermissible hindsight, since there is a lack of reasoning for achieving all the specifics of the limitations recited in the claims and there is no teaching, suggestion, or motivation to produce these claimed inventions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH T DANG/Primary Examiner, Art Unit 3771